with regards to the claims the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on  a holding member that holds the input-side conductive line and the output-side conductive line, wherein the holding member includes: a body attached to the wire harness so as to surround an outer circumference thereof; and a pair of hooks that are respectively formed at two ends of the body in a circumferential direction thereof, and are hooked on the input-side conductive line and the output-side conductive line to restrict the input-side conductive line and the output-side conductive line from approaching each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


August 23, 2021
/K.E.G/Examiner, Art Unit 2843

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843